           Case 1:19-cv-08423-GHW Document 95 Filed 08/13/20 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 8/13/20
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :     1:19-cv-08423-GHW
                                                                  :
                              -v -                                :         ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND,                                                          :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On August 12, 2020, the Court held a conference regarding Plaintiff’s motion to compel

responses to his requests for production of documents and interrogatories. Dkt. No. 92.

Defendants’ opposition to Plaintiff’s motion to compel is due by August 18, 2020. Plaintiff’s reply is

due by August 25, 2020.

         The Court also set a briefing schedule regarding Plaintiff’s amended complaint and request

for leave to amend his complaint to add a claim for defamation. Dkt. No. 81. On July 31, 2020,

Defendants filed a “Memorandum of Law in Opposition to Plaintiff’s Amended Pleading as to the

Dismissed Counts.” Dkt. No. 91. In that memorandum, Defendants both moved to dismiss

Plaintiff’s amended complaint and opposed Plaintiff’s motion for leave to add a defamation claim.

Plaintiff’s opposition to Defendants’ motion to dismiss, and any reply in further support of his

motion for leave to amend, is due by August 19, 2020. Defendants’ reply, if any, is due within seven

days after service of Plaintiff’s opposition.
         Case 1:19-cv-08423-GHW Document 95 Filed 08/13/20 Page 2 of 2



       Finally, for the reasons stated on the record, the Court ordered Plaintiff to produce the

resumes and offer letter discussed during the conference. Plaintiff is directed to produce those

documents, to the extent they are in his custody, possession, or control, by August 17, 2020.

SO ORDERED.

Dated: August 13, 2020
                                                        __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
